249 S.W.3d 884 (2008)
Luther W. JOHNSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67984.
Missouri Court of Appeals, Western District.
April 15, 2008.
Luther W. Johnson, pro se.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before VICTOR C. HOWARD, C.J., JOSEPH P. DANDURAND and ALOK AHUJA, JJ.
Prior report: 154 S.W.3d 412.

ORDER
PER CURIAM.
Luther Johnson, Jr. appeals the circuit court's judgment denying his motion for post-conviction relief following an evidentiary hearing. On May 21, 2002, Appellant was convicted in Jackson County Circuit Court of murder in the second degree and armed criminal action, and was sentenced as a prior and persistent offender to eighteen and ten-year terms, respectively, to be served concurrently.
On appeal, Appellant raises five Points Relied On, each claiming that the circuit court erred in denying his motion for postconviction relief. For the reasons set forth in the memorandum provided to the parties, we reject each of Appellant's claims, and affirm. Rule 84.16(b).